     Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 1 of 34




                UNITED STATES DISTRICT COURT
                NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

                     CASE NO.: 1:20-cv-03616-SDG

BRYAN ZACK MASON,

                Plaintiff,

v.

SONY PICTURES
ENTERTAINMENT INC., SONY
PICTURES TELEVISION INC.,
NBCUNIVERSAL MEDIA, LLC,
AND ERIC E. KRIPKE dba KRIPKE
ENTERPRISES,

                Defendants.


  MOTION AND BRIEF IN SUPPORT OF MOTION OF DEFENDANT
  SONY PICTURES TELEVISION INC. TO DISMISS THE AMENDED
       COMPLAINT UNDER FRCP 12(b)(2), (3), AND (6), OR
 ALTERNATIVELY, TO TRANSFER THE ACTION PURSUANT TO 28
                      U.S.C. § 1404(a)
        Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 2 of 34




                                     TABLE OF CONTENTS
                                                                                                                 Page
I.     INTRODUCTION .......................................................................................... 1

II.    THE COMPLAINT AS TO SPT SHOULD BE DISMISSED FOR
       LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE ........ 2

III.   THE COMPLAINT SHOULD BE DISMISSED WITH PREJUDICE
       FOR FAILURE TO STATE A CLAIM ......................................................... 3

       A.      Plaintiff’s Complaint and Works Incorporated Therein ...................... 5

               1.       Timeless .......................................................................................5

               2.       Plaintiff’s Three Books Shift, Chase, and Turn ..........................9

       B.      Plaintiff Cannot State a Claim for Relief ........................................... 12

IV.    ALTERNATIVELY, THE ACTION SHOULD BE TRANSFERRED ...... 25




                                                         i
          Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 3 of 34




                                     TABLE OF AUTHORITIES
                                                                                                           Page(s)
                                                      CASES
Anderson v. Paramount Pictures Corp.,
  617 F. Supp. 1 (C.D. Cal. 1985) ......................................................................... 12

Arden v. Columbia Pictures Indus., Inc.,
   908 F. Supp. 1248 (S.D.N.Y. 1995) ................................................................... 16

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .......................................................................................... 3, 4

Basile v. Sony Pictures Entm’t Inc.,
  2014 WL 12521344 (C.D. Cal. Aug. 19, 2014), aff’d, 678 F. App’x
  473 (9th Cir. 2017).............................................................................................. 13

Beal v. Paramount Pictures Corp.,
  20 F.3d 454 (11th Cir. 1994) .......................................................................passim

Cynthia Clay v. Cameron,
  2012 WL 13008429 (S.D. Fla. Apr. 6, 2012) ..................................................... 12

Daimler AG v. Bauman,
  571 U.S. 117 (2014) .............................................................................................. 2

Davis v. Am. Broad. Cos., Inc.,
  2010 WL 2998476 (W.D. Mich. July 28, 2010)................................................. 13

Day v. Taylor,
  400 F.3d 1272 (11th Cir. 2005) ............................................................................ 3

Evans v. Wallace Berrie & Co.,
  681 F. Supp. 813 (S.D. Fla. 1988) ...................................................................... 12

Feldman v. Twentieth Century Fox Film Corp.,
   723 F. Supp. 2d 357 (D. Mass. 2010) ................................................................. 20




                                                          ii
          Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 4 of 34




Flaherty v. Filardi,
   2009 WL 749570 (S.D.N.Y. Mar. 20, 2009), aff’d, 460 F. App’x
   66 (2d Cir. 2012) ................................................................................................. 15

Foxworthy v. Custom Tees, Inc.,
  879 F. Supp. 1200 (N.D. Ga. 1995) ...................................................................... 3

Herzog v. Castle Rock Entm’t,
  193 F.3d 1241 (11th Cir. 1999) ...................................................................passim

Home Design Servs., Inc. v. Turner Heritage Homes Inc.,
  825 F.3d 1314 (11th Cir. 2016) .......................................................................... 12

Horsley v. Feldt,
  304 F.3d 1125 (11th Cir. 2002) ............................................................................ 3

Leigh v. Warner Bros.,
   212 F.3d 1210 (11th Cir. 2000) ............................................................................ 4

Marquardt v. King,
  2011 WL 5042054 (N.D. Ga. Aug. 10, 2011) ................................................5, 20

McAlister v. Walt Disney Co.,
  2007 WL 9717536 (S.D. Ala. Nov. 2, 2007)........................................................ 2

Nelson v. PRN Prods., Inc.,
   873 F.2d 1141 (8th Cir. 1989) .............................................................................. 5

Olson v. Nat’l Broad. Co.,
   855 F.2d 1446 (9th Cir. 1988) ............................................................................ 13

Peter F. Gaito Arch., LLC v. Simone Dev. Corp.,
   602 F.3d 57 (2d Cir. 2010) ................................................................................... 5

Peters v. West,
   692 F.3d 629 (7th Cir. 2012) ................................................................................ 5

Rentmeester v. Nike, Inc.,
  883 F.3d 1111 (9th Cir. 2018), overruled on other grounds by
  Skidmore v. Led Zeppelin, 952 F.3d 1051 (9th Cir. 2020) .............................5, 12


                                                           iii
          Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 5 of 34




Sieger Suarez Arch. P’ship, Inc. v. Arquitectonica Int’l Corp.,
   998 F. Supp. 2d 1340 (S.D. Fla. 2014) ............................................................. 4, 5

Silas v. Home Box Office, Inc.,
   713 F. App’x 626 (9th Cir. 2018) ......................................................................... 5

Singleton v. Dean,
   611 F. App’x 671 (11th Cir. 2015) ....................................................................... 4

Tanksley v. Daniels,
  902 F.3d 165 (3d Cir. 2018) ................................................................................. 5

Tolbert v. High Noon Prods., LLC,
   2019 WL 6311433 (N.D. Ala. Nov. 25, 2019) ..................................................... 3

Watt v. Butler,
  457 F. App’x 856 (11th Cir. 2012) ..................................................................... 12

                                                    STATUTES
28 U.S.C. § 1400(a) ................................................................................................... 3

28 U.S.C. § 1404(a) ................................................................................................... 3

                                            OTHER AUTHORITIES
Fed. R. Civ. P. 12(b)(2).............................................................................................. 3

Fed. R. Civ. P. 12(b)(3).............................................................................................. 3

Fed. R. Civ. P. 12(b)(6).......................................................................................... 4, 5




                                                           iv
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 6 of 34




I.    INTRODUCTION
      In this action, Plaintiff Bryan Zack Mason claims that the television series

Timeless infringes his three books. The Complaint, as amended, should be dismissed

because personal jurisdiction is lacking over Sony Pictures Television Inc. (“SPT”)

(and the other Defendants) in Georgia, and venue is also improper.

      Moreover, the Complaint fails to state a claim for copyright infringement,

because Timeless is not substantially similar to Plaintiff’s books in protected

expression, as a matter of law. The works are substantially different, even in their

basic concepts: Timeless is about stopping a longstanding, secret cabal from altering

major historical events to destroy American democracy, whereas Plaintiff’s books

are about a man who comes to accept God and the fact he cannot change the past to

save his children, and battles a foe with a personal vendetta. The Complaint distorts

and abstracts the works to a high level of generality, but copyright does not grant a

monopoly over such generalities as a team of three traveling through time fighting

assassins. The works are exceedingly dissimilar in any protected elements of their

characters, themes, plots, sequences of events, settings, moods, and pace.

      Alternatively, SPT respectfully moves the Court to transfer the action to the

Central District of California—the locus of the operative facts, where personal

jurisdiction exists over Defendants, and where the overwhelming majority of the


                                         1
        Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 7 of 34




non-party and party witnesses are located and subject to a trial subpoena.

II.   THE COMPLAINT AS TO SPT SHOULD BE DISMISSED FOR
      LACK OF PERSONAL JURISDICTION AND IMPROPER VENUE
      The exercise of personal jurisdiction over SPT in Georgia would not comport

with federal due process.1 SPT is not subject to general jurisdiction in Georgia: As

Plaintiff alleges, SPT is a Delaware corporation with its principal place of business

in California (¶38).2 See Lammi Decl. ¶¶3-4; Daimler AG v. Bauman, 571 U.S. 117,

137 (2014). Nor is SPT subject to specific jurisdiction here: Plaintiff does not allege

any acts by SPT, let alone acts connected to Georgia that gave rise to his

infringement claim. In fact, SPT’s activities relating to Timeless occurred outside of

Georgia and were not purposefully directed to Georgia. See Lammi Decl. ¶¶5-6. SPT

licensed certain rights to Timeless to unrelated third parties for national distribution,

but that is insufficient to subject it to personal jurisdiction in Georgia. See Tatevosian

Decl. ¶3; Winn Decl. ¶2; McGee Decl. ¶3; McAlister v. Walt Disney Co., 2007 WL

9717536, at *4 (S.D. Ala. Nov. 2, 2007) (“licensing of the screenplay and purported


1
  The law on personal jurisdiction and venue is set forth in full in the Motion and
Brief of Eric Kripke, Sony Pictures Entertainment Inc., and NBCUniversal Media
LLC in support of their Motion to dismiss or transfer (“Kripke/SPE/NBCU
Motion”), which SPT incorporates herein.
2
  All paragraph citations are to the Amended Complaint (Doc. 27) (“FAC”), unless
cited as “Lammi Decl.,” “Tatevosian Decl.,” “Winn Decl.,” or “McGee Decl.,”
which refer to the Declarations of Edward Lammi, Karen Tatevosian, Mayuko Winn,
and Zachary McGee. Citations to Plaintiff’s book Shift are designated as “S,” his
book Chase as “C,” and his book Turn as “T.” Citations to Timeless episodes are
designated by Season (“S1” or “S2”) and Episode (“E”).

                                            2
        Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 8 of 34




awareness that the film would eventually enter the forum state do not suffice to

subject [defendant] to this court’s jurisdiction without some purposeful act”);

Tolbert v. High Noon Prods., LLC, 2019 WL 6311433, at *7 (N.D. Ala. Nov. 25,

2019). As SPT is not subject to personal jurisdiction in Georgia, venue is also

improper. See Foxworthy v. Custom Tees, Inc., 879 F. Supp. 1200, 1207 (N.D. Ga.

1995) (under 28 U.S.C. § 1400(a), “venue in copyright actions is coextensive with

jurisdiction”). Dismissal is warranted under Rule 12(b)(2) and (3).

III.   THE COMPLAINT SHOULD BE DISMISSED WITH PREJUDICE
       FOR FAILURE TO STATE A CLAIM
       The Complaint fails to, and cannot, state a claim. “[A] complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Eleventh Circuit’s

“Rule 12(b)(6) decisions have adopted the ‘incorporation by reference’ doctrine,

under which a document attached to a motion to dismiss may be considered by the

court without converting the motion into one for summary judgment only if the

attached document is: (1) central to the plaintiff’s claim; and (2) undisputed,” i.e.,

“the authenticity of the document is not challenged.” Horsley v. Feldt, 304 F.3d

1125, 1134 (11th Cir. 2002) (citation omitted). Here, the Complaint incorporates

Plaintiff’s books and Timeless, as they are a “necessary part of” Plaintiff’s effort to

“make out a claim.” Day v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005).

                                            3
        Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 9 of 34




      A copyright plaintiff (1) must establish copying as a factual matter, an

inference of which may be raised by proof of access and substantial similarity; and

(2) “also must establish specifically that the allegedly infringing work is

substantially similar to the plaintiff’s work with regard to its protected elements.”

Leigh v. Warner Bros., 212 F.3d 1210, 1214 (11th Cir. 2000) (emphasis in original).

In Leigh, the Eleventh Circuit held the district court “was correct to hold as a matter

of law” on summary judgment—after staying all discovery early in the case—that

the defendant’s film sequences were “not substantially similar to the protected

elements of [plaintiff’s] photograph.” Id. at 1215. As the court held, “no evidence .

. . would change the fact that [the defendant’s] film sequences are not substantially

similar to the copyrighted elements of [the plaintiff’s] photograph.” Id. at 1219.

      Consistent with Leigh, Iqbal, and the incorporation-by-reference doctrine, this

Court can and should compare the respective works under Rule 12(b)(6) and

determine whether there is no substantial similarity in protected expression, as a

matter of law—which is the case here. See Singleton v. Dean, 611 F. App’x 671, 672

(11th Cir. 2015) (affirming sua sponte dismissal for failure to state a claim where

“the alleged similarities either do not exist or concern broad ideas or scènes à faire”);

Sieger Suarez Arch. P’ship, Inc. v. Arquitectonica Int’l Corp., 998 F. Supp. 2d 1340,

1350 (S.D. Fla. 2014) (“[I]n the Eleventh Circuit, it is appropriate for this Court to


                                           4
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 10 of 34




determine whether the works are substantially similar and, therefore, whether

Plaintiff can plausibly demonstrate entitlement to relief, in connection with the

instant Motion to Dismiss.”); Marquardt v. King, 2011 WL 5042054, at *8 (N.D.

Ga. Aug. 10, 2011) (12(b)(6) dismissal involving literary works).3

      A.     Plaintiff’s Complaint and Works Incorporated Therein

      Plaintiff authored three books, titled Shift, Chase, and Turn (“Books”) (¶¶2,

4-6). Although he published and registered each Book separately, the Complaint

sometimes refers to the three Books collectively as The Chronoshift Trilogy (¶¶3,

7). Plaintiff claims that Timeless infringes his Books. He alleges that Eric Kripke

was Timeless’s co-writer and co-producer (¶42), and speculates that Mr. Kripke

could have obtained the Books through various hypothetical transmittals (¶¶48-81).

             1.     Timeless
      Timeless consists of 26 episodes and a finale. In the pilot, we learn that Mason

Industries, headed by former engineer Connor Mason, has created two spaceship-

like vehicles—the white “Mothership” and its metal prototype, the “Lifeboat”—


3
 See Tanksley v. Daniels, 902 F.3d 165, 172 (3d Cir. 2018) (“[W]here no reasonable
juror could find substantial similarity, justice is best served by putting ‘a swift end
to meritless litigation.’ We conclude that the District Court properly considered the
question of substantial similarity under Rule 12(b)(6).”); Rentmeester v. Nike, Inc.,
883 F.3d 1111, 1123 (9th Cir. 2018), overruled on other grounds by Skidmore v. Led
Zeppelin, 952 F.3d 1051 (9th Cir. 2020); Silas v. Home Box Office, Inc., 713 F.
App’x 626, 627 (9th Cir. 2018); Peters v. West, 692 F.3d 629, 635-36 (7th Cir.
2012); Peter F. Gaito Arch., LLC v. Simone Dev. Corp., 602 F.3d 57, 63-64 (2d Cir.
2010); Nelson v. PRN Prods., Inc., 873 F.2d 1141, 1143-44 (8th Cir. 1989).

                                          5
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 11 of 34




which can transport passengers to a different date and location. Garcia Flynn, a

former NSA asset from Eastern Europe, and his men storm Mason Industries, hijack

the Mothership and the project’s chief scientist, and escape to the day and location

of the Hindenburg disaster. U.S. Homeland Security Agent Denise Christopher is

tasked with overseeing a team to go after Flynn using the Lifeboat. Lucy Preston, a

college professor in history and anthropology specializing in American political

movements, is recruited to stop Flynn from altering history. Master Sergeant Wyatt

Logan is assigned by the U.S. government to capture or kill Flynn. Rufus Carlin, a

self-effacing computer programmer, is needed to pilot the Lifeboat.

      It quickly becomes unclear whether Flynn really is a villain: In the pilot, he

shows Lucy a journal with her handwriting, which he claims she gives him in the

future, and says she should ask her superiors who “Rittenhouse” is and why she was

chosen for the mission. The Lifeboat team stops Flynn from altering the Hindenburg

event to kill prominent American figures who did not originally die. But upon her

return, Lucy learns her own history has significantly changed: she is engaged, her

mother is no longer dying of cancer, and her sister has been erased from existence.

      In subsequent episodes, the Lifeboat team learns that Flynn’s real aim is to

destroy Rittenhouse—a shadowy, anti-democratic cabal founded in 1778 whose

secret membership has included many powerful American figures. Rittenhouse


                                         6
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 12 of 34




murdered Flynn’s family and funded Mason Industries’ time-travel project to change

history for its ends. Over the course of Season 1, Flynn travels back to significant

events in American history, each bound up with the mysterious Rittenhouse

organization. The Lifeboat team tries to figure out and foil his plans to intervene in

those events, and encounters and secures assistance from diverse historical figures.

Each episode revolves around the team’s immersion in a different historical event.4

      Among Season 1 subplots, Connor pressures Rufus to secretly record Lucy

and Wyatt; when Rufus refuses to continue, a Rittenhouse agent (Benjamin Cahill)

threatens his family (E1, 2, 4). Lucy seeks to recover her lost sister and learns Cahill

is her real father and part of Rittenhouse (E4-6, 13). Wyatt makes an unauthorized

trip to 1983 Ohio in a failed bid to prevent his former wife’s murder (E13).

      By the end of Season 1, the NSA, which is under Rittenhouse’s influence,

usurps Agent Christopher’s role. With the help of Lucy’s grandfather in 1954, the

Lifeboat team acquires documents to build a case against Rittenhouse. The team,


4
  Flynn’s plans include aiding the 1865 conspiracy to assassinate other U.S. leaders
along with Abraham Lincoln (E2); abducting scientist Wernher von Braun in 1944
to prevent his defection to America (E4); altering the 1836 Battle of the Alamo by
killing Commander William B. Travis before he can finish his “Victory or Death”
letter (E5); sabotaging the 1969 Apollo 11 mission, which the Lifeboat team saves
with help from mathematician Katherine Johnson (E8); killing Thomas Edison,
Henry Ford, and J.P. Morgan during the 1893 Chicago World Fair (E11); preventing
the 1882 killing of Jesse James to locate ex-Mason Industries pilot Emma Whitmore
(E12); shooting down and abducting Charles Lindbergh in 1927 Paris, where the
team is assisted by Josephine Baker and Ernest Hemingway (E14); and blackmailing
Rittenhouse member Joseph McCarthy in 1954 Washington D.C. (E16).

                                           7
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 13 of 34




together with Connor, aligns with Flynn against Rittenhouse. Rufus’s coworker and

love interest, Jiya, develops troubling seizures and visions related to her time travel.

Ex-Mason Industries pilot Emma Whitmore steals the Mothership for Rittenhouse,

and Lucy learns with horror that her mother Carol is also part of Rittenhouse.

      In Season 2, Rittenhouse, using the Mothership, tries to drastically rewrite

history to destroy American democracy.5 Each Season 2 episode continues the

pattern of featuring time travel to a new time and place, where the Lifeboat team,

including Flynn, interacts with historical figures and impacts a historically

significant event. The team also encounters “sleeper cells” Rittenhouse has planted.

Lucy and Wyatt start a romantic relationship (S2E3), foreshadowed in Season 1

when, posing as a couple, they kiss in front of Bonnie and Clyde (S1E9). However,

Wyatt discovers his murdered wife Jessica is alive again, and Flynn becomes a

potential love interest for Lucy (S2E3-7). Jessica turns out to be a Rittenhouse agent;

she steals the Lifeboat and kidnaps Jiya (E9). The team locates Jiya in 1880s San


5
  In S2E1, Carol and Emma take Lucy to World War I France to recover a wounded
soldier, Nicholas Keynes, who becomes a Rittenhouse leader in 2018. Rittenhouse’s
plans include taking over the growing auto industry through a plot that involves a
car bomb during a 1955 NASCAR race (E2); increasing its propaganda reach by
stealing the only copy of Citizen Kane in 1941 Hollywood (E3); arranging for the
future mother of Benjamin Franklin to be executed in the 1692 Salem witch trials
(E4); killing a 17-year-old John F. Kennedy (E5); murdering blues musician Robert
Johnson to prevent the rise of 1960s counterculture (E6); framing suffragist Alice
Paul for murder on the day she is to persuade Woodrow Wilson to support the 19th
Amendment (E7); and altering the balance of power in favor of the Confederacy in
1863 South Carolina, where the team enlists the help of Harriet Tubman (E9).

                                           8
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 14 of 34




Francisco, which leads to confrontations with Rittenhouse in which Lucy’s mother

and Rufus die (E10). But future versions of Lucy and Wyatt provide the team the

information needed to undo Rufus’s death and defeat Rittenhouse (E10).

      In the finale, Flynn kills Jessica, and Rufus comes back to life. The team

participates in the 1950 U.S.-led Hungnam Evacuation, where Rittenhouse is finally

defeated. In the end, Lucy is shown a tenured professor with two daughters with

Wyatt, and Rufus and Jiya are successful entrepreneurs. The team makes one last

trip to 2014 Brazil, where Lucy gives Flynn her journal. The Mothership is

destroyed, but a final scene shows a young girl sketching plans for a time machine.

             2.    Plaintiff’s Three Books Shift, Chase, and Turn
      In Shift, Mark Carpen is introduced as a suburban family man. While he is

driving his two young children, a drunk teenage driver hits their car and kills both

children. After Mark loses a lawsuit filed by the perpetrator’s well-connected family,

and his wife leaves him, he abandons society to live in the North Georgia mountains.

      In the woods, Mark discovers three watches or “shifters,” which latch onto

the wearer’s wrist and can only be removed at death. He discovers that the shifter

allows the wearer to jump at will to a different time, but in the same location. He

uses his shifter to amass billions of dollars by buying stocks and gambling. He then

repeatedly goes back to the day of the fatal car accident, but his many different


                                          9
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 15 of 34




attempts to save his children fail. At times, a “force” literally stops him; as he later

learns, this force also prevents him and others from altering major historical events.

      A man named Hardy Phillips, who also has a shifter, recruits Mark to embark

on time-travel missions for a company called ChronoShift. Mark meets a second

member, Ty Jennings. Mark helps Ty save his ancestor, a slave, from being lynched.

After Ty and Hardy suddenly disappear, Mark forms ChronoShift. He commissions

a costume-maker to create clothes from multiple countries and historical periods,

and builds an arsenal of historical weapons, tools, and accessories. He recruits

younger versions of Hardy from 1987 Fort Bragg and Ty from 1968 Vietnam.

      The three use their shifters to save ordinary people from crimes and right

personal injustices. Mark becomes infatuated with Laura Kingsley, an exotic dancer

he saves. After she leaves him for Hardy, Mark’s fury causes Hardy to separate from

ChronoShift. A senior IRS agent, Alexander Rialto, becomes preoccupied with

investigating Mark and loses his job as a result. After 15 years, Rialto figures out

Mark’s secret. In the year 2027, Rialto kills an older Ty to take his shifter, then kills

Hardy for his. Rialto recruits Mafia henchmen in his aim to destroy Mark.

      In Chase, Rialto also recruits Laura Kingsley and other enemies ChronoShift

has made—Hugh Plageanet (plantation owner’s son from mid-1800s Georgia),

Randall Cook (British sailor from 1814), and Sir Randolph DeCleary (knight from


                                           10
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 16 of 34




1100 England). The two sides battle to wipe out the other. But neither can win

because as soon as one member is killed, another member can shift back to the

previous moment to save him. During a temporary truce, Mark rescues and recruits

Abigail Cooper, a 17th-century Puritan woman. He falls in love with her, but she

does not reciprocate. Later, Abigail and Hardy fall in love and Hardy converts to

Christianity, realizing that the insurmountable “force” protecting certain events is

God. ChronoShift also helps a family in Middle Ages England.

      In Turn, Mark learns from the U.S. President that Rialto has demanded that

the government persecute Mark. Rialto threatens to cause a major war in the Middle

East, claiming to have the Ark of the Covenant. ChronoShift goes further and further

back in time in search of the Ark and finally determines its location. In Biblical-era

Jerusalem, Mark meets Jesus and comes to accept that his children’s death was part

of God’s plan. Mark falls in love with Savannah Stanford, who has been working

for ChronoShift as a historical researcher and receptionist. Mark gives her a shifter,

which she uses it to liberate girls from sex trafficking rings. There is a final battle in

which Mark faces off against Rialto, who is in a giant robotic suit. The “force” stops

Rialto’s bullets from hitting Mark, and Mark kills Rialto. After a long life with

Savannah and nearing death, Mark leaves the shifters in the past for his younger self

to find. In death, Mark sees his children, smiling and happy, along with Jesus.


                                           11
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 17 of 34




      B.     Plaintiff Cannot State a Claim for Relief
      The Complaint should be dismissed with prejudice because the works6

establish there is no substantial similarity in protected expression as a matter of law,

as “no reasonable jury could find [the works] substantially similar at the level of

protected expression,” and indeed, Plaintiff’s alleged similarities “concern only non-

copyrightable elements.” Home Design Servs., Inc. v. Turner Heritage Homes Inc.,

825 F.3d 1314, 1322-25 (11th Cir. 2016); accord Herzog v. Castle Rock Entm’t, 193

F.3d 1241, 1247 (11th Cir. 1999).7 Plaintiff’s speculations regarding access to his

Books are also legally insufficient, but the Court need not reach this issue because

the absence of substantial similarity dooms the infringement claim.8


6
  The Complaint treats Plaintiff’s Books as one work and all Timeless episodes as
one work. Whether aggregated or considered individually, the respective works are
not substantially similar. Because no new allegations could alter the works, the
Complaint should be dismissed with prejudice. See Rentmeester, 883 F.3d at 1125.
7
  Courts have found works with far more similarities as lacking substantial similarity
as a matter of law. See Herzog, 193 F.3d at 1257 (both works about second-
generation sheriffs who return to “redneck” hometown, use information obtained
from elderly men at roadside stands to unravel father’s role in town’s hidden past,
and solve a murder, among other similarities); see cases cited in Herzog, 193 F.3d
at 1262 n.16, e.g., Evans v. Wallace Berrie & Co., 681 F. Supp. 813, 818 (S.D. Fla.
1988) (both works featured cartoon characters inhabiting an underwater world,
involved similar names, and portrayed similar experiences); Anderson v. Paramount
Pictures Corp., 617 F. Supp. 1 (C.D. Cal. 1985) (both works concerned a wager
between two wealthy friends over whether an uneducated man could be made to pass
as a successful businessman, and featured a beggar pretending to be blind by walking
with dark glasses and a cup, a scene where the bettors bribe the man to enter their
limousine, and references to Harvard and Russians).
8
  See Herzog, 193 F.3d at 1250, 1252 (“‘Access may not be inferred through mere
speculation or conjecture,’” and “an inference of access based on a third party’s
possession of the plaintiff’s work requires ‘more than a mere allegation that someone
known to the defendant possessed the work in question.’”); Watt v. Butler, 457 F.
App’x 856, 859-60 (11th Cir. 2012) (“mere speculation and conjecture” of access

                                          12
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 18 of 34




      Characters. Plaintiff alleges that in both works, “a team of three travel

through time fighting assassins and altering historical events,” consisting of a main

protagonist who is a special forces operative, a female historian, and an African

American male “who confronts racism when traveling back in time” (¶¶85-86).

Plaintiff also alleges that “the original group of assassins comprises three people,”

and the leaders are “ex-employee[s] of the federal government” (¶¶87-88, 121-22).

      As an initial matter, such broad similarities and general character types are

not copyrightable; a claim does not arise where “the specific expression of . . .

characters differs greatly.” Herzog, 193 F.3d at 1258-59 (having “law enforcement

officers whose fathers were sheriffs” is an “uncopyrightable idea”); see Olson v.

Nat’l Broad. Co., 855 F.2d 1446, 1449-50 (9th Cir. 1988) (two group-action

adventure series, each featuring a team of three Vietnam veterans, not substantially

similar). “Moreover, one character chasing another through time travel is a general

similarity commonly found in films and literature, and is thus not copyrightable.”

Basile v. Sony Pictures Entm’t Inc., 2014 WL 12521344, at *6 (C.D. Cal. Aug. 19,

2014), aff’d, 678 F. App’x 473 (9th Cir. 2017); see also Davis v. Am. Broad. Cos.,

Inc., 2010 WL 2998476, at *7 (W.D. Mich. July 28, 2010) (“[t]he concept of a hero


based on distribution, “considering the population of the Southeastern United
States”); Cynthia Clay v. Cameron, 2012 WL 13008429, at *2-3 (S.D. Fla. Apr. 6,
2012) (complaint dismissed where plaintiff failed to allege the requisite “nexus”
between general circulation and Internet availability of her work, and the defendant).

                                         13
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 19 of 34




who sees visions and uses them to help people is unoriginal and unprotected”).

      Plaintiff’s allegations are also inaccurate. In his Books, the characters cannot

alter major historical events, which are “protected” by the force (S307-08, T6-7).

The time-traveling team originally consists of three men: lead protagonist Mark

Carpen, Hardy Phillips, and Ty Jennings. In contrast, in Timeless, the time-traveling

team originally consists of principal protagonist Lucy Preston, Wyatt Logan, and

Rufus Carlin, who are supervised by Agent Denise Christopher.

      Plaintiff’s attempt to liken Lucy to Savannah Stanford in his Books fails, as

they are not similar in any protectable way. Savannah meets Mark because she works

with her mother making costumes. She is a soft-spoken graduate student in world

history, resembling a “mousy librarian” (S170). Savannah is a minor character until

the final book, Turn, when she time-travels for the first time. Lucy, on the other

hand, is Timeless’s main protagonist from the start. She is an outspoken and well-

respected college professor specializing in American history and anthropology, who

must stop Flynn from altering history (S1E1 7:46-10:48). Lucy then discovers the

true villain is Rittenhouse and that her family history is inextricably intertwined with

the cabal. That there is a romance between Savannah and Mark (¶¶127-28) is a basic

idea. See Beal v. Paramount Pictures Corp., 20 F.3d 454, 461 (11th Cir. 1994)

(device of romantic triangle “noncopyrightable”). Lucy’s relationship with Wyatt in


                                          14
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 20 of 34




Timeless is very different: whereas Savannah waits patiently on the sidelines while

Mark falls in and out of love with Laura and Abigail (S264-67, T233), Lucy and

Wyatt show immediate potential chemistry but initially bicker and spar, become

gradually attracted to each other, and sleep together, but stop pursuing their romance

when Wyatt discovers his former wife Jessica is alive (S1E1-2, S2E2-5).

      Plaintiff’s Ty and Timeless’s Rufus are vastly different, even in their

superficial traits: Ty is a muscular, intimidating ex-Marine who served in Vietnam

in 1968 (S125-26, 192); Rufus is a nerdy programmer who lacks confidence, even

to ask Jiya out (S1E1). That they are African-American and inevitably encounter

racism is not a protectable trait. See Beal, 20 F.3d at 462 (“showings of prejudice

and ignorance toward those from other continents are scènes à faire in stories of

foreigners abroad”); Flaherty v. Filardi, 2009 WL 749570, at *6 (S.D.N.Y. Mar. 20,

2009) (“age and race” not protectable), aff’d, 460 F. App’x 66 (2d Cir. 2012). And

while Plaintiff alleges that each is killed and cannot be saved by the team (¶¶139-

42), in fact, the Lifeboat team restores Rufus to life. Rufus and Ty are also killed in

extremely different circumstances and for very different reasons. Ty is killed in the

future, 2027, when he looks to be about 50 years old; Rialto shoots him near the

Boston Common to steal his shifter, which does not unlock until the wearer is dead

(S262-63). The younger Rufus is killed at his present-day age following a shootout


                                          15
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 21 of 34




in an 1888 San Francisco saloon. He is killed by ex-Mason Industries pilot Emma

after the Lifeboat team has come to rescue the kidnapped Jiya (S2E10 29:16-33:15).

      Nor is Wyatt similar on a protectable level to Plaintiff’s Mark. The Complaint

abstractly alleges they both are “emotionally broken over the loss of” a loved one;

are “firm, passionate, and has a personality that shows angry tendencies”; have “no

hesitations about killing bad people before they have committed crimes and says

so”; and “interrupt[] missions” to try to save their loved one, fail, but realize the

deaths had to happen “for everything to work out as it needed to” (¶¶95-96, 103-04,

105-06, 107-10, 137-38). However, the concept of a person trying to save a loved

one in the past is non-copyrightable, as are general character traits like being capable

of anger or killing. See Beal, 20 F.3d at 460, 462 (insufficient similarity between

“crown princes and sole heirs to the thrones of foreign nations,” whose fathers are

strong rulers who initially prefer the princes enter into an arranged marriage, and

who come to America in search of a wife); Arden v. Columbia Pictures Indus., Inc.,

908 F. Supp. 1248, 1261 (S.D.N.Y. 1995) (“Although Phil and Rob bear superficial

similarities, such as the fact that both are bachelors in their thirties, both pursue love

interests and are somewhat chauvinistic and self-centered, any such similarities are

concepts or ideas that do not reach the level of copyrightable expression.”).

      When the actual characters are compared, Wyatt and Mark are substantially


                                           16
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 22 of 34




dissimilar. Mark starts off as a suburban father who tragically witnesses his children

die in a car accident. He becomes a hermit and then a multi-billionaire. He tries to

stop the car accident by delaying or assaulting the other driver at a pizzeria, slashing

the driver’s tires, and even breaking his own car, but a force literally intervenes (S80-

94). Mark then forms ChronoShift, which helps ordinary people who are victimized

(S99-100, 201, 205-07, 218-23). In stark contrast, Wyatt is an active soldier recruited

by the U.S. government to go after Flynn. He left his wife on the road after an

argument; she was then murdered by an unknown assailant, although in the end it is

Flynn who kills her (S1E6 23:25-24:30, Finale pt.1 25:14-27:50). Wyatt and Rufus

go back to 1983 Ohio to prevent the one-night stand between a stewardess and a

bartender that produces the person Wyatt believes is his wife’s murderer. Although

Wyatt succeeds and accidentally causes the bartender’s death, it turns out the actual

murderer is someone else (S1E13 33:04-34:49, 37:42-38:30). Wyatt’s wife is later

revived, but she is a Rittenhouse agent who must be “taken out of the timeline” for

Rufus to be saved (S2E3 41:30-42:25, S2E10 18:42-20:16, Finale pt.1 19:21-21:18).

      Finally, the so-called “assassins” in the respective works are nothing alike.

Plaintiff’s villain is Alexander Rialto, who loses his senior IRS agent position after

investigating Mark. In Timeless, the initial supposed villain, Garcia Flynn, turns out

to be a hero, and he was never a government employee, but a former “asset” of the


                                           17
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 23 of 34




NSA. The generic idea of three characters in a group is not copyrightable, but in any

event, there is no “original group” of three assassins in Timeless: Flynn raids Mason

Industries with a large group of unnamed men (S1E1 4:30-54, 5:19-47).

      Theme. The works have diametrically opposed themes. The overarching

theme of Plaintiff’s Books is religious—that we have to put our faith in God and

accept that bad things that happen to good people cannot and should not be changed.

As Mark Carpen comes to realize, “We seem to only be able to alter smaller threats

of history, things that don’t affect a whole lot,” and accepting “God’s hand” brings

contentment and peace (T6-7, 274-79). In contrast, Timeless has a secular message

about the agency of individuals to shape the past and fight the “powers that be,” in

a world where those actions can drastically change not only America’s history and

future, but the protagonists’ personal histories, such as whether one’s sibling exists.

      Plot and Sequence of Events. In comparing plots, a court must look beyond

a “broad similarity in ideas” to particular expression. Beal, 20 F.3d at 460-61. Here,

the plots are not similar in their basic premises, let alone in expression. Plaintiff’s

Books are about a broken man’s attempt to come to terms with a personal tragedy

by being a time-travel entrepreneur, which inspires the villain’s personal vendetta

against him, but which ultimately leads to the protagonist’s acceptance of God and

his children’s deaths. Timeless is an adventure series in which the protagonists


                                          18
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 24 of 34




experience significant moments in American history and receive assistance from

diverse historical figures, while they seek to uncover and stop a mysterious but far-

reaching cabal intent on hijacking American history to destroy democracy.

      The absence of substantial similarity in protected expression is confirmed by

the Complaint, which resorts to allegations of general conceptual similarities and

misleading or incorrect characterizations (¶¶89-94, 97-102, 113-16, 143-44), such

as that in both works, the time-travel devices are pewter-gray round metal devices

similar to a watch (in Timeless, they are large spaceship-like vehicles that resemble

eyes, S1E1 6:10, 9:52); the bad guys steal a time-travel device (in Plaintiff’s Books,

Rialto murders Ty and Hardy in the future to take their shifters, S263, 270; in

Timeless, Flynn raids Mason Industries in the present and hijacks the Mothership,

absconding to 1937, S1E1 4:30-6:38); time travel is “managed by a private

company,” owned by a person whose initials are C.M. or M.C. (in Timeless, Agent

Christopher oversees the Lifeboat team, and Rittenhouse secretly funded Mason

Industries’ development of the ships); a “mysterious force keeps certain historical

events from being altered and certain people from being saved from death” (in

Timeless, nearly all events are changeable, even death); “the lead protagonist gets

nauseous following time travel” (non-protectable concept of motion sickness); the

protagonist “argues with others about fate versus free will” and “is the only one who


                                         19
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 25 of 34




refuses to accept fate” (several Timeless characters refuse to accept fate, including

Lucy who demands the NSA help get her sister back, S1E4 39:42-40:28); the time-

travel company has an “armory” with historical clothing and items (in Timeless,

actually a “wardrobe dock,” a necessity to blend in when time-traveling, S1E4 3:48-

4:47); the teams develop or have the ability to track where enemies or competitors

have traveled in time (basic idea necessary to chase people, expressed entirely

differently: in Plaintiff’s Books, Rialto’s hired scientist develops a hand-held device

that can track through electromagnetic fluctuations what date/time the person has

jumped to when pointed at the person, S268-73, C14; in Timeless, the Lifeboat

automatically “knows” the Mothership’s temporal location because their CPUs are

linked, and Jiya develops a method to track the Mothership’s geographical location

using Mason Industries’ computers, S1E1 9:52-10:10, E3 2:50-4:46); the team

makes “an uneasy alliance with the assassins since they are unable to destroy each

other” (ChronoShift enters a temporary “truce” with Rialto; in Timeless, the team

realizes Flynn is on their side, and never has a truce or alliance with Rittenhouse).

      In any event, even if the allegations were accurate, such general ideas are not

protectable. See Herzog, 193 F.3d at 1259 (plot of “[a] murder investigation which

reveals the corrupt past of a small town” not protectable); Marquardt, 2011 WL

5042054, at *5 (the idea of “a mysterious, dangerous painting skill”); Feldman v.


                                          20
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 26 of 34




Twentieth Century Fox Film Corp., 723 F. Supp. 2d 357, 366 (D. Mass. 2010)

(“‘warning signs’ of impending time travel,” “some ‘after effect’ showing the time

traveling is complete,” “a tragic romance related to the time traveling,” and

“significant consequences as a result of the time travel” are “uncopyrightable scènes

à faire, or stock scenes, inherent in the portrayal of time travel”).

      There are no similarities in detailed sequences of events, and the Complaint

does not allege any. For instance, the Timeless pilot opens with a scene of the

Hindenburg in 1937, establishes Lucy as a college lecturer, daughter, and sister,

depicts Flynn escaping with the Mothership, and then shows Lucy being summoned

to Mason Industries where she meets Wyatt and is briefed by Agent Christopher

about their mission to stop Flynn. In contrast, in Plaintiff’s Books, ChronoShift is

not even mentioned until well into Shift (S99), and it is not until the end of Shift that

Rialto turns into the villain and steals the shifters (S258-60, 263, 270).

      Setting. Plaintiff’s Books span world history, but are grounded in present-day

Georgia and Massachusetts. Shift is primarily set in Georgia (2010s, 1860s) and

Massachusetts (2010s); Chase in Massachusetts (2010s, 1670s) and England

(1100s); Turn in Europe and the Middle East, including 1649 Amsterdam, 1525

Venice, the Charlemagne era, the time of Jesus, and 1020 B.C. On the other hand,

Timeless is grounded in present-day San Francisco, and each episode involves a trip


                                           21
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 27 of 34




to a different significant moment in American history. Plaintiff nevertheless alleges

the works are similar because they both include trips to Lincoln’s assassination and

to general time periods such as the “depression era” or “Civil War era,” and involve

a “secret headquarters” (¶¶117-20, 131-32, 151-52). However, such general settings

are non-copyrightable, and do not make the works substantially similar. See Herzog,

193 F.3d at 1261 (that both works referenced black Seminole Indians immaterial

because “[t]his racial background is not a unique, copyrightable element”); Beal, 20

F.3d at 463 (“the idea of a mosque-style palace with minarets” and “visits to fast-

food restaurants and nightclub sequences” are non-protectable scènes à faire).

      Mood and Pace. Plaintiff’s Books and their message are more philosophical,

spiritual, and serious. They also develop much more slowly. Shift narrates in great

detail how Mark discovers the shifters, learns their capabilities and limitations,

meets Hardy and Ty, and forms ChronoShift. Chase describes the numerous tactical

battles between the sides and “re-dos” of those events, then focuses on the Abigail

Cooper and Middle Ages England storylines. Turn narrates the long, multi-step

journey in search of the Ark, concluding with a scene of Mark’s death. While the

storyline develops slowly, each Book involves many more time “shifts,” as the

characters can time-shift on a dime, and shift back and forth to the same event.

      Timeless’s mood and pace are markedly different. It is a lighter popcorn


                                         22
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 28 of 34




adventure, with the characters frequently making ironic asides and modern-day pop-

cultural references while in the past, such as calling themselves Nurse Jackie and Dr.

Dre (S1E1 20:20-28). Timeless develops much faster, introducing the main

characters and jumping into the first mission in the pilot. However, because the time-

travel vehicles are spaceships that must be piloted, the characters do not rapidly jump

back and forth in time. Each episode involves a conflict and resolution relating to a

particular historical event. See Herzog, 193 F.3d at 1260 (works not substantially

similar where one was “much more thoughtful and reflective” with a slower pace).

      Other Randomly Scattered Alleged Similarities. “Lists of similarities

between the two works are ‘inherently subjective and unreliable,’ particularly where

the list contains random similarities, and many such similarities could be found in

very dissimilar works.” Herzog, 193 F.3d at 1257. The Complaint relies on such a

list of alleged similarities of minor elements, randomly plucked from the 960 pages

of Plaintiff’s three Books and the 20 hours of Timeless’s 26 episodes and finale.

These allegations abstract the works to the level of non-protectable idea and ignore

the significantly different expression, and in many instances also mischaracterize the

works. For example, Plaintiff alleges that on pages 218-23 of Shift, “the team uses

modern explosives to free women from the Mexican cartels,” and in Season 1,

Episode 5 of Timeless, “the team uses modern explosives to free women and children


                                          23
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 29 of 34




from a Mexican warlord” (¶¶123-24). But the Lifeboat team’s freeing of women and

children from the clutches of General Santa Anna at the Alamo in 1836 is not similar

to Mark, Hardy, and Ty’s freeing of teenage human-trafficking victims from a drug

cartel in 2010 Juarez, either in expression or idea.9 These alleged random similarities

of ideas—expressed very differently—are inadequate to state a claim of substantial


9
  The same applies to the remainder of Plaintiff’s allegations (¶¶111-12,149-50, 129-
30, 131-36, 147-48) that: a female character switches sides to join the “assassins”
(in Plaintiff’s Books, Mark’s and Hardy’s materialistic ex-lover Laura joins Rialto
enticed by his offer of a shifter, but renounces Rialto when she meets Jesus, C62-64,
T281-83; whereas in Timeless, ex-Mason Industries pilot Emma claims to have been
a Rittenhouse agent all along and turns out to be its most evil and last-defeated
member, S1E12 27:58-29:36; S2E1 11:25-50, Finale pt.1 4:32-5:25, pt.2 23:38-
26:00); a “stripper” or a “Vegas girl” double-crosses a protagonist and is coerced to
work for the other side (in Timeless, minor character Judith Campbell is not a “Vegas
girl,” but JFK’s mistress staying in Las Vegas, S1E3 5:35-6:17, 14:26-15:48); a
character has “dreams or visions” about some form of destruction later encountered
during time travel (in Plaintiff’s Books, Mark has recurring dreams of a woman
running from a burning village in 1600s Massachusetts, C97-99; in Timeless,
supporting character Jiya has mysterious visions while awake as a side-effect of time
travel, including of Rufus’s death in a scene involving cowboys and scenes she never
encounters later, such as a destroyed Golden Gate Bridge, S1E16 33:11-37, S2E6
41:03-58); in the “Civil War era…the African-American protagonist pretends to be
a slave and the lead protagonist pretends to be his owner” (in Plaintiff’s Books, Ty
and Mark save Ty’s ancestor from lynching, S130-43; in Timeless, Rufus sneaks
undercover into a South Carolina plantation as a “house slave” to help foil a
Rittenhouse plot to assist the Confederacy, as Wyatt separately attends a party as
“Rhett Butler” without pretending to have any connection to Rufus, S2E9 18:38-
19:11, 26:10-28:38); team members are captured and tied up by the “assassins” in a
mission involving one or more U.S. Presidents (in Plaintiff’s Books, Mark and Ty
are captured, bound, and prepared for execution by Rialto and his men after they
have been lured to the dates of the Lincoln and Kennedy assassinations for that
purpose alone, S298-99, 301-04, 308-11; in Timeless, Flynn captures Lucy, Wyatt,
and Rufus in a 1972-set episode involving Nixon’s Watergate tapes, compels Lucy
and Rufus to assist his campaign against Rittenhouse, and notes they are in the same
hotel room where the team stayed during an earlier trip where Flynn tried to ensure
the assassination of other leaders along with Lincoln, S1E6 6:55-10:58); there is a
woman who lives alone in the woods (there is no similarity between Plaintiff’s
Abigail Cooper, a 1600s Puritan, C95-97, 106-113, and Timeless’s villain Emma); a
character refuses “to see himself in the past” (in Plaintiff’s Books, Mark merely
avoids seeing himself in the past due to a “strange phobia,” T374; in Timeless, there
is no “refusal” but a danger of horrible physical consequences, S1E1 15:11-33).

                                          24
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 30 of 34




similarity. See Herzog, 193 F.3d at 1261-62 (alleged similarities such as the use of

a keychain/masonic ring as a means of identification, blackmailing sheriffs killed by

their deputies, prominent businesswomen harboring secrets, old-timers telling

sheriffs about the town, corpses/death due to foul play instead of natural causes, the

consequences of prank sparking a chain of events and revelations).

      In sum, no reasonable juror could find the works substantially similar at the

level of protected expression. The Complaint should be dismissed with prejudice.

IV.   ALTERNATIVELY, THE ACTION SHOULD BE TRANSFERRED

      For the reasons discussed in the Kripke/SPE/NBCU Motion and shown in the

declarations filed in support, which SPT incorporates herein, if the Court does not

dismiss the Complaint in its entirety, the balance of convenience and justice strongly

favors a transfer of this action to the Central District of California pursuant to 28

U.S.C. § 1404(a).

      Respectfully submitted, October 16, 2020.

                                       HOLLAND & KNIGHT LLP
                                       /s/ Caroline Johnson Tanner
                                       Caroline Johnson Tanner
                                       Georgia Bar No. 392580
                                       One Regions Plaza, Suite 1800
                                       1180 West Peachtree Street, N.W.
                                       Atlanta, GA 30309-3407
                                       (404) 817-8500; (404) 881-0470 (Fax)
                                       caroline.tanner@hklaw.com
                                       Attorneys for Defendants

                                         25
    Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 31 of 34




                           ATTACHMENT A




                  COPIES OF PLAINTIFF’S BOOKS,
                    SHIFT, CHASE, AND TURN


(Filed Manually with the Court as Attachment A to SPT’s Initial Motion to
          Dismiss or Transfer filed October 16, 2020 (Doc. 18),
                        and Incorporated Herein)




                                   1
    Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 32 of 34




                           ATTACHMENT B




            COPIES OF TELEVISION SERIES TIMELESS
                        SEASON 1 AND
                    SEASON 2 WITH FINALE


(Filed Manually with the Court as Attachment B to SPT’s Initial Motion to
          Dismiss or Transfer filed October 16, 2020 (Doc. 18),
                        and Incorporated Herein)




                                   2
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 33 of 34




                     LOCAL RULE 7.1(D) CERTIFICATE

      The undersigned counsel certifies that the within and foregoing document

was prepared using Times New Roman 14-point font in accordance with Local

Rule 5.1 of the United States District Court for the Northern District of Georgia.

      This 23rd day of November, 2020.

                                       HOLLAND & KNIGHT LLP

                                       /s/ Caroline Johnson Tanner____________
                                       Caroline Johnson Tanner
                                       Georgia Bar No. 392580
                                       One Regions Plaza, Suite 1800
                                       1180 West Peachtree Street, N.W.
                                       Atlanta, GA 30309-3407
                                       (404) 817-8500
                                       (404) 881-0470 (Fax)
                                       caroline.tanner@hklaw.com

                                       Attorneys for Defendants Sony Pictures
                                       Entertainment Inc., Sony Pictures Television
                                       Inc., NBCUniversal Media, LLC, and Eric
                                       E. Kripke




                                          3
       Case 1:20-cv-03616-SDG Document 30 Filed 11/23/20 Page 34 of 34




                         CERTIFICATE OF SERVICE

      I hereby certify that on this day a true and correct copy of the foregoing

Motion and Brief of Defendants Sony Pictures Television Inc. in Support of Motion

to Dismiss the Amended Complaint Under FRCP 12(b)(2), (3), and (6), or

Alternatively, to Transfer the Action Pursuant to 28 U.S.C. § 1404(a), has been filed

via the Court’s CM/ECF electronic service and served via the ECF system to all

attorneys of record.


      This 23rd day of November, 2020.

                                       HOLLAND & KNIGHT LLP

                                       /s/ Caroline Johnson Tanner
                                       Caroline Johnson Tanner
                                       Georgia Bar No. 392580




                                         4
